       Case 4:20-cv-00040-CDL-MSH Document 20 Filed 08/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION



  REBECCA MARIE SHAW,

          Plaintiff,

  v.

  COMMISSIONER OF
                                                           Civil Action
  SOCIAL SECURITY,
                                                           File No. 4:20-CV-00040-CDL-MSH
          Defendant.



                               ORDER ON EAJA FEE REQUEST




       This matter is before the Court on Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“Plaintiff’s EAJA petition”) (Doc. 16). The Defendant has

responded noting no opposition to the motion (Doc. 17). Plaintiff seeks $7,800.00 in attorney

fees, $25.00 in expenses for certified mailing of service of process , and $400.00 in costs for

filing fees (Doc. 16).

       IT IS ORDERED that Plaintiff is awarded attorney’s fees under the EAJA, 28 U.S.C.

§ 2412(d), in the amount of $7,800.00 and expenses in the amount of $25.00. Plaintiff is also

awarded costs in the amount of $400.00 to be paid from the Judgment Fund by the Department

of the Treasury pursuant to 31 U.S.C. § 1304. No further requests for fees or costs under the

EAJA shall be filed in this case. Defendant is ordered to pay those amounts to Plaintiff directly,

subject to any offset imposed by the Treasury Department’s Offset Program.
      Case 4:20-cv-00040-CDL-MSH Document 20 Filed 08/25/21 Page 2 of 2




       The Commissioner shall determine after entry of this Order whether Plaintiff owes a debt

to the government that is subject to 31 U.S.C. §§ 3711 and 3716, which allow for the collection

of a federal debt from the amount awarded to Plaintiff. If Plaintiff does owe a debt to the

government, her EAJA fee award will be applied toward such debt by the Treasury Department’s

Offset Program, see Astrue v. Ratliff, 560 U.S. 586, 596-97 (2010), and the Commissioner shall

notify the Treasury Department that if any funds remain after the EAJA fee award is applied to

her debt, the Treasury Department should issue a check for the remaining funds made payable to

Plaintiff and delivered to Plaintiff’s attorney. If the Commissioner determines that Plaintiff

does not owe a debt that is subject to offset, the Commissioner may accept Plaintiff’s assignment

of Equal Access to Justice Act fees and pay such fees directly to Plaintiff’s attorney or may issue

a check made payable to Plaintiff and delivered to Plaintiff’s attorney.

       The Clerk shall enter a judgment consistent with this Order.



       SO ORDERED this 25th day of August, 2021.


                                              _S/Clay D. Land_____________
                                              CLAY D. LAND
                                              UNITED STATES DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                              Page 2
